Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority from U.S. Provisional Application Serial No. 62/338,165 filed on May 18, 2016, is acknowledged.

Claim Objections
Claim 3 is objected to because of the following informalities: “which may or may include vectors considering traits that may cause illness”, the second “may” was trying to say “may not”? .  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter.  

“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent 

Mathematical concepts recited in the claims include:
“calculating fitness pertaining to selected environmental parameters, recipient preference, and loci of disease ” (claim 10);

Mental processes recited in the claims include:
"receive a specification including an environmental parameter or phenotype of interest" (claim 1, claim 10);
“receive a genotype of an organism to be modified” (claim 1, claim 10);
“determine genetic permutations pertaining to the phenotype of interest based at least in part on optimal fitness according to environmental parameters, recipient specifications, and loci of disease” (claim 1, claim 10);
“deliver the optimized genotype to the recipient” (claim 1, claim 10);
“store the genetic permutations” (claim 2);
“storing the genetic permutations of the plurality of environmental parameters, recipient specifications, and loci of disease” (claim 11);
determining all possible genomes and applying them to selected environmental parameters and specifications, which may or may include vectors considering traits that may cause illness” (claim 3);
“determining all possible combinations of genetic permutations” (claim 13);
“applying all possible combinations of genetic permutations to recipient selected environmental parameters and specifications, which may include traits that may cause illness” (claim 4);
“determining the optimal genome accounts for the specifications” (claim 14);
“to identify a strain among the plurality of strains most congruent with the recipient specifications, based at least in part on the percentage match determined” (claim 5);
“to identify any strain that is deemed to be a close percentage match of the optimized genome” (claim 7);
“excluding any donor that is deemed to be a close relative of the recipient” (claim 15);
“receive an additional specification or specifications that includes an additional phenotype of interest” (claim 8, claim 16);
“determine additional genetic permutations pertaining to the additional phenotype of interest” (claim 8, claim 16);

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Claims  1 recites a “system”; claim 2 recites “a database coupled to the processor”; claim 5,  claims 7, 8, 9 all recite “the processor is further configured to …”; claim 18 recites “a computer program product” and “a computer readable storage media”,  which sounds like additional elements to the abstract ideas. However, the computer that implement these methods is nothing more than a generic computer and the database is nothing more than a generic database for storing information. Hence, the invention merely applies the abstract idea outlined above using a computer,  “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”( Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983)  and therefore claims 1-8, 17-18, 20-21, 48-49, 52, 73-75, 82 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

None of the dependent claims recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the 
As explained above, the mere implementations of the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by  Moser (“Whole Genome Based Genetic Evaluation And Selection Process ”, US 20080163824 A1, DATE PUBLISHED 2008-07-10).

Claim 1 is directed to “a system for genetic customization” comprising:
one or more processors wherein said processors are configured to perform 
receive a specification including an environmental parameter or phenotype of interest;
receive a genotype of an organism to be modified; 
determine genetic permutations pertaining to the phenotype of interest based at least in part on optimal fitness according to environmental parameters, recipient specifications, and loci of disease; 
deliver the optimized genotype to the recipient;
and a memory coupled to the processor, configured to provide the processor with instructions.
With respect to claim 1, Moser teaches:
a and f.	a computer system to implement the genome engineering methods (Fig. 15, [0196])
b.	to obtain the target market specification regarding the fed animal ([0269]),
c.	select genotype, phenotype, or genotype and phenotype information on individuals in the population of interest ([0028])
d.	calculate the fitness for each chromosome, which then contribute to the feature selection by the GA algorithm ([0529-0539])
e.	an output device including a printer and a display device to represent the result, plus a networking device to send out the results ([0169], Fig. 15).

With respect to claim 2, Moser teaches storing the nucleotide occurrence data for the livestock subject be stored in a database. ([0286] )
 
With respect to claim 3, Moser teaches Calculate the fitness f(x) of each chromosome x in the population. Select the parent chromosomes that increasing the fitness ([0529-0537]). Moser further point out that environment parameters and specifications are considered in the traits (“Furthermore, the method includes managing at least one of food intake, diet composition, administration of feed additives or pharmacological treatments such as vaccines, antibiotics, hormones and other 

With respect to claim 4, Moser teaches “The outcome may be the susceptibility of the individual of interest to a disease. The outcome may be the susceptibility of the individual of interest to a response to a stimulus. The stimulus may be selected from the group of a medicament, toxin, or an environmental condition. The environmental condition may comprise water shortage, feed shortage, stress, sunlight, or other environmental condition” [0067].

With respect to claim 5, Moser teaches  “generating genotype for the at least one marker in at least one individual of interest from a second population”; “applying the predictor function to the genotype of the at least one individual of interest to select the individual”. ([0049-0052]). Moser further points out the selection is based on optimized “fitness” ([0529]). 

With respect to claim 6, Moser teaches the environmental condition may comprise many parameters such as “water shortage, feed shortage, stress, sunlight, or other environmental condition” [0067].

With respect to claim 7, Moser teaches “The inventors have now devised a method for estimation of breeding values and phenotypic performance from SNP data, in which genome-wide variation in the SNP data is used to account for the variation in breeding values of phenotype by integrating dimension reduction and SNP selection to reduce the number of dimensions in the original SNP data and optimize model selection fort maximum predictive accuracy (i.e. minimal prediction error).” ([0010])

With respect to claim 8, Moser teaches handing additional specifications and determining additional modifications needed. “[0029] In still further arrangements, the method may further comprise the steps of: [0030] (f) determining additional information on the explanatory variables for the at least one individual; [0031] (g) combining the additional information for the at least one individual with the information on the explanatory variables for the individuals of the population; and [0032] (h) repeating steps (b) and (c) for at least one further individual to predict the merit of the further individual. [0033] Step (f) may comprises determining additional information on the explanatory variables on a plurality of individuals. [0034] In any one of the arrangements, the utilization of the predictor function may be performed on the basis of a desired outcome.”

With respect to claim 9, Moser teaches an output device including a printer and a display device to represent the result, plus a networking device to send out the results ([0169], Fig. 15).

Claim 10 is directed to a method for “genetic customization” comprising:
receiving a specification including an environmental parameter or phenotype of interest; 
receiving a genotype of an organism to be modified; 
calculating fitness pertaining to selected environmental parameters, recipient preference, and loci of disease; 
determining genetic permutations pertaining to the phenotype of interest based at least in part on optimal fitness according to environmental parameters, recipient specifications, and loci of disease; 
and delivering the optimized genotype to the recipient.
With respect to claim 10, Moser teaches:
to obtain the target market specification regarding the fed animal ([0269]),
select genotype, phenotype, or genotype and phenotype information on individuals in the population of interest ([0028])
calculate the fitness for each chromosome, which then contribute to the feature (SNP, loci, marker, …) selection by the GA algorithm ([0529-0539])
determining the criteria for inclusion in a forward selection strategy through the jack-knife technique ([0541-0547]), validated by the cross-validation or the bootstrapping method ([0548-0564]).
an output device including a printer and a display device to represent the result, plus a networking device to send out the results ([0169], Fig. 15).

With respect to claim 11, Moser teaches storing the nucleotide occurrence data for the livestock subject be stored in a database. ([0286] )
With respect to claim 12, Moser teaches calculate the fitness for each chromosome, which then contribute to the feature selection by the GA algorithm ([0529-0539])
With respect to claim 13, Moser teaches Calculate the fitness f(x) of each chromosome x in the population. Select the parent chromosomes that increasing the fitness ([0529-0537]). Moser further point out that environment parameters and specifications are considered in the traits (“Furthermore, the method includes managing at least one of food intake, diet composition, administration of feed additives or pharmacological treatments such as vaccines, antibiotics, hormones and other metabolic modifiers, age and weight at which diet changes or pharmacological treatments are imposed, days fed specific diets, castration, feeding methods and management, imposition of internal or external measurements and environment of the livestock subject based on the inferred trait. Then at least one livestock commercial product, typically meat or milk, is obtained from the livestock subject” ([0277])).
With respect to claim 14, Moser teaches “The outcome may be the susceptibility of the individual of interest to a disease. The outcome may be the susceptibility of the individual of interest to a response to a stimulus. The stimulus may be selected from the group of a medicament, toxin, or an environmental condition. The environmental condition may comprise water shortage, feed shortage, stress, sunlight, or other environmental condition” [0067]. The outcome is the recipient specification.
With respect to claim 16, Moser teaches handing additional specifications and determining additional modifications needed. “[0029] In still further arrangements, the method may further comprise the steps of: [0030] (f) determining additional information 
With respect to claim 17, Moser teaches “the dimension reduction is selected from the a technique in the group consisting of principal component analysis (PCA), a genetic algorithm, a neural network, partial least squares (PLS), inverse least squares, kernel PCA, LLE, Hessian LLE, Laplacian Eigenmaps, LTSA, isomap, maximum variance unfolding, Bolzman machines, projection pursuit, a hidden Markov model support vector machines, kernel regression, discriminant analysis and classification, k-nearest-neighbour analysis, fuzzy neural networks, Bayesian networks, or cluster analysis” (claim 48). Here the dimension reduction is for the environment parameters or genotypes that used in fitness calculation

With respect to claim 18, Moser teaches the implementation of a computer program ([0173]) for execute the methods recited in claim 18. These methods, are also recited in claim 1-9. Claim 18 is rejected as discussed above regarding claim 1-9.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser (“Whole Genome Based Genetic Evaluation And Selection Process ”, US 20080163824 A1, DATE PUBLISHED 2008-07-10), as applied to claim 1-14 above, and further in view of Wojcicki (“Gamete Donor Selection Based On Genetic Calculations”, US 20100145981 A1, DATE PUBLISHED 2010-06-10). 
Regarding claim 15, Moser discloses everything as set forth above. Moser is silent in “excluding any donor that is deemed to be a close relative of the recipient”. Wojcicki  teaches excluding donors of close relatives of the recipient (“In some embodiments, the donor list is pre-processed or post-processed to eliminate any donor that is found to be a close relative of the recipient. The degree of relatedness is configurable. For example, some system may be configured to exclude donors that are second cousins or closer relatives of the recipient, and some may be configured to exclude third cousins or closer. Various genealogical techniques, including those based on genetic information (such as DNA matching) and those based on non-genetic information (such as family tree information) may be used for determining how closely related the donor is to the recipient”. ([0050])).


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631